DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (U.S. Pub. No. 20190038365) hereinafter Soper, in view of Barbu et al. (U.S. Pub. No. 20090062641) hereinafter Barbu. 
Regarding claim 1, primary reference Soper teaches:
A method for enhancing fluoroscopic computed tomography images (abstract) comprising: 

determining an initial pose estimation of a fluoroscopic imaging device for each of the plurality of fluoroscopic images ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370;  [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079], “Additionally, images of the device in multiple shapes with a common grounding point can be combined to produce more fiducial marker points covering more space in three dimensions to reduce the ambiguity and/or to improve the accuracy of the calibration and/or the pose estimation.” The use of multiple images is used to determine the pose estimation and increase accuracy of the calibration; [0080], the initial calibration and pose estimation is considered to be an “initial pose estimation” of the fluoroscopy device and using multiple images at different perspectives enables more 
receiving an indication of a catheter tip in at least one of the fluoroscopic images ([0073], describes the fiducial markers being visible in the x-ray fluoroscopic images; [0075]; [0079], “For example, in some embodiments, the fiducial marker 400 may comprise the catheter 360 or the shape sensor 364 itself. In such embodiments, the catheter 360 and/or the shape sensor 364 are at least partially radiopaque. In some embodiments, the catheter 360 and/or the shape sensor 364 include one or more radiopaque fiducial elements as described above. In other embodiments, the catheter 360 and/or the shape sensor 364 are continuously radiopaque along at least their distal portions (e.g., the distal lengths that can be imaged by the fluoroscopic imaging system 370)”; [0080]-[0082]; [0084]; [0086], “Methods of computer vision such as triangulation, bundle adjustment, or simultaneous localization and mapping (SLAM) might be used for reconstruction”; [0087], “Additionally or alternatively, the sensor 480 may track the position of optical markers disposed on the patient P and/or the medical instrument (e.g., the catheter 360). In some embodiments, the fiducial marker 400 comprises an optical marker as well as a radiopaque marker”; [0088], “At a process 514, during a medical procedure, a fluoroscopic image, in the fluoroscopic reference frame, is captured that includes the fiducial marker 400 and the catheter 360. At a process 516, from the fluoroscopic image, the position and orientation of one or more portions of the catheter (e.g., the distal tip portion) in the surgical reference frame is determined from the registration of the surgical reference frame to the fluoroscopic reference frame”; 
analyzing the images with a model to identify a location of the catheter tip in the fluoroscopic images ([0073]-[0079], provide an overview of the use of the fiducial markers (which include a catheter distal tip) and how they are identified and localized within the fluoroscopic images; [0080]-[0082], describe the use of geometric modelling and cross-ratio principle to determine position of fiducial markers that represent the distal portion of a catheter (catheter tip). This is considered to be an analysis with a model to determine the position; [0084]; [0086]-[0088] further describe methods of analyzing the radiopaque fiducial marker to determine a location within the images; [0089]-[0091]); 
updating the initial pose estimation based on the location of the catheter tip identified by the model ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370 “during the surgical procedure”; [0084]; [0086], iteratively imaging the fiducial marker from different perspectives to refine the estimated model to a final model of the marker; [0088] describes updated pose estimation based on catheter position; [0090], “The processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy to provide current localization about the instrument relative to the anatomy and anatomical model”; [0091]-[0092], see also the following citations for further description of pose estimation throughout the imaging process: [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional 
generating a three-dimensional (3D) reconstruction of the plurality of fluoroscopic images utilizing the updated pose estimation ([0074], “Three-dimensional tomographic images can be generated from the two-dimensional projection images created from different projection angles or viewpoints”; [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“; [0096], [0097]-[0098] describe positioning the plurality of fluoroscopic image positions to generate a tomosynthesis image reconstruction which utilizes the fiducial marker pose estimation process as previously described).
Primary reference Soper fails to teach:
projecting a position of the catheter tip in the remaining fluoroscopic images

projecting a position of the catheter tip in the remaining fluoroscopic images (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], further describe tracking a catheter across multiple frames and using the determined classifier tip locations to make probable tip trajectories and positions in the additional frames (see specifically [0027]); [0031], “The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame. It is possible to then output the ablation catheter tip locations by displaying the ablation catheter tip locations in the frames of the fluoroscopic image sequence”; figure 7, illustrates ablation catheter tip detection results across multiple frames (images) of 710, 720, 730, and 740; [0032]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper to incorporate the projection of a catheter position across multiple images as taught by Barbu because tracking and projecting a catheter tip across an image sequence provides a physician with guidance to track procedures such as cardiac ablation and provide 3D navigation to obtain more accurate surgical results ([0004]-[0005]). 
Regarding claim 2, the combined references of Soper and Barbu teach all of the limitations of claim 1. Primary reference Soper further teaches:
further comprising displaying a fluoroscopic computed tomography image derived from the 3D reconstruction ([0038], display system 110 ; [0041], display system 110; 
Regarding claim 8, the combined references of Soper and Barbu teach all of the limitations of claim 1. Primary reference Soper further teaches:
wherein the received indications of the catheter tip is automatically generated ([0073], describes the fiducial markers being visible in the x-ray fluoroscopic images and that the control system 112 is able to perform the calculations of image based on the positions of the fiducial markers. This is considered to be automatic generations of the catheter tip; [0075]; [0079], “For example, in some embodiments, the fiducial marker 400 may comprise the catheter 360 or the shape sensor 364 itself. In such embodiments, the catheter 360 and/or the shape sensor 364 are at least partially radiopaque. In some embodiments, the catheter 360 and/or the shape sensor 364 include one or more radiopaque fiducial elements as described above. In other .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu as applied to claim 1 above, and further in view of Weingarten et al. (U.S. Pub. No. 20170035379) hereinafter Weingarten. 
Regarding claim 3, the combined references of Soper and Barbu teach all of the limitations of claim 1. Primary reference Soper further fails to teach:
further comprising cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to define a region of interest

further comprising cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to define a region of interest ([0013]; [0018], the tissue of interest is cropped for a region of interest; [0027], “Additionally, or alternatively, the computing device may be configured to crop a region of interest from the fluoroscopic-based three dimensional volumetric data, project the cropped region of interest onto the captured frames, and sharpen or intensify at least one of the region of interest or the captured frame to identify soft tissue objects“; [0030], “Additionally, or alternatively, the method may include cropping a region of interest from the fluoroscopic-based three dimensional volumetric data, projecting the cropped region of interest onto the captured frames, and sharpening or intensifying at least one of the region of interest or the captured frame to identify soft tissue objects“; [0071]; [0073], describes the volume generated using a tip of catheter or ablation device; [0079]; [0083]; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper and Barbu to incorporate the cropping to determine a region of interest feature as taught by Weingarten because fluoroscopic imaging devices have difficulty resolving soft tissue objects of interest such as lesions and thus using the technology to navigate a highly-visible surgical tool to an 
Regarding claim 4, the combined references of Soper, Barbu, and Weingarten teach all of the limitations of claim 3. Primary reference Soper further fails to teach:
further comprising determining a confidence estimate for the detection of the catheter tip in each cropped fluoroscopic image
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprising determining a confidence estimate for the detection of the catheter tip in each cropped fluoroscopic image ([0022], “Based on the PBT probability, the best position (x, y) candidates above a threshold are kept for further processing. For example, the best 500 quarter resolution position candidates may be kept” and the probability measurement with a threshold is considered to be a “confidence estimate” as claimed; [0024], “Based on the PBT probability resulting from the third classifier, the best catheter tip candidates (x, y, .theta.) above a threshold are selected to be further processed using non-maximal suppression”; see also [0025]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Weingarten to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can thus be tracked across all of the frames of the fluoroscopic image providing a minimal trajectory cost for the catheter navigation within tissue such as the heart ([0005]-[0006]). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in further view of Weingarten as applied to claim 4 above, and further in view of Pang et al. (U.S. Pub. No. 20120123250) hereinafter Pang.
Regarding claim 5, the combined references of Soper, Barbu, and Weingarten teach all of the limitations of claim 4. Primary reference Soper further fails to teach:
further comprising identifying two additional cropped fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a cropped fluoroscopic image having a confidence estimate below a determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
further comprising identifying two additional fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a fluoroscopic image having a confidence estimate below a determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. A high measured residual error is considered to be “below” a threshold residual error, as it would be the inverse of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Weingarten to incorporate the identification of at least two additional images located in front of the fluoroscopic image having a poor confidence measurement as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]). 
Regarding claim 6, the combined references of Soper, Barbu, Weingarten, and Pang teach all of the limitations of claim 5. Primary reference Soper further fails to teach:
wherein the two additional cropped fluoroscopic images have a confidence estimate higher than the determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the two additional cropped fluoroscopic images have a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Weingarten, and Pang to incorporate the use of fluoroscopic images above a confidence threshold as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]).
Regarding claim 7, the combined references of Soper, Barbu, Weingarten, and Pang teach all of the limitations of claim 5. Primary reference Soper further fails to teach:
further comprising interpolating a position of the tip of the catheter in the cropped fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two cropped fluoroscopic images with a confidence estimate higher than the determined threshold

further comprising interpolating a position of the tip of the catheter in the fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two fluoroscopic images with a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. A high measured residual error is considered to be “below” a threshold residual error, as it would be the inverse of probability. As described in the prediction model, the predicted locations 708 and 714 are calculated based on a plurality of additional fluoroscopic images located before the frame with a identified low-confidence measurement. These predicted locations are considered to be “interpolating” a position of the catheter tip in the additional image frame; note that Weingarten teaches to determining cropped images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Weingarten, and . 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu as applied to claim 1 above, and further in view of Huber et al. (U.S. Pub. No. 20140343401) hereinafter Huber.  
Regarding claim 9, the combined references of Soper and Barbu teach all of the limitations of claim 1. Primary reference Soper further fails to teach:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker
However, the analogous art of Huber of a medical method of obtaining marker positions at a plurality of time points (abstract) teaches:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker ([0095]; [0096], the color map 500 with probabilities of the marker “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions” is considered to be a probability map; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).

Regarding claim 10, the combined references of Soper, Barbu, and Huber teach all of the limitations of claim 9. Primary reference Soper further fails to teach:
further comprises generating candidates for projection of the marker on the fluoroscopic image
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprises generating candidates for projection of the marker on the fluoroscopic image ([0018], catheter tip candidates are detected in each frame of the fluoroscopic image sequence using marginal space learning; [0021], Once the PBT classifiers are trained for each level, the classifiers can be used to detect catheter tip candidates in input fluoroscopic images.; [0022], For example, the best 500 quarter resolution position candidates may be kept.; [0025], This results in a set of catheter tip candidates for each frame or fluoroscopic image.; [0031], The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Huber to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can thus be tracked across all of the frames of the fluoroscopic image providing a minimal trajectory cost for the catheter navigation within tissue such as the heart ([0005]-[0006]). 
Regarding claim 11, the combined references of Soper, Barbu, and Huber teach all of the limitations of claim 10. Primary reference Huber further fails to teach:
further comprising identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprising identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map ([0095]; [0096], “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions.” The highest percentage (99%) would be the highest probability of the marker; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ghesu, F., et al., (“Marginal Space Deep Learning: Efficient Architecture for Detection in Volumetric Image Data,” IEEE Transactions on Medical Imaging. 2015. P. 1-8) hereinafter Ghesu, in further view of Weingarten.    
Regarding claim 12, primary reference Soper teaches:
A system for enhancing fluoroscopic computed tomography images (abstract) comprising: 
a computing device in communication with a fluoroscopic imaging device and including a processor and a memory, the memory configured to store a plurality of fluoroscopic images and an application that when executed by the processor ([0035], “fluoroscopic or X-ray imager”; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-
determining an initial pose estimation of a fluoroscopic imaging device for each of the plurality of fluoroscopic images ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370;  [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079], “Additionally, images of the device in multiple shapes with a common grounding point can be combined to produce more fiducial marker points covering more space in three dimensions to reduce the ambiguity and/or to improve the accuracy of the calibration and/or the pose estimation.” The use of multiple images is used to determine the pose estimation and increase accuracy of the calibration; [0080], the initial calibration and pose estimation is considered to be an “initial pose estimation” of the fluoroscopy device and using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]; [0084]-[0086], describe calibration of the c-arm to estimate a c-arm pose; [0092]); 
receiving an indication of a catheter tip in at least one of the fluoroscopic images ([0073], describes the fiducial markers being visible in the x-ray fluoroscopic images; 
configured to analyze the frames to identify a location of the catheter tip in the frames ([0073]-[0079], provide an overview of the use of the fiducial markers (which include a catheter distal tip) and how they are identified and localized within the 
the memory receiving the identified locations of the tip of the catheter in the frames from the analysis and the processor executing steps of the application of updating the initial pose estimation based on the location of the catheter tip identified by the neural network ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370 “during the surgical procedure”; [0084]; [0086], iteratively imaging the fiducial marker from different perspectives to refine the estimated model to a final model of the marker; [0088] describes updated pose estimation based on catheter position; [0090], “The processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy to provide current localization about the instrument relative to the anatomy and anatomical model”; [0091]-[0092], see also the following citations for further description of pose estimation throughout the imaging process: [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079]; [0080], using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]); and 

Primary reference Soper fails to teach:
projecting a position of the catheter tip in the remaining fluoroscopic images
a marginal space learning network in communication with the memory and configured to analyze the frames to identify a location of the catheter tip in the frames
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:

a marginal space learning network in communication with the memory and configured to analyze the frames to identify a location of the catheter tip in the frames (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], further describe tracking a catheter across multiple frames and using the determined classifier tip locations to make probable tip trajectories and positions in the additional frames (see specifically [0027]); [0031], “The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame. It is possible to then output the ablation catheter tip locations by displaying the ablation catheter tip locations in the frames of the fluoroscopic image sequence”; figure 7, illustrates ablation catheter tip detection results across multiple frames (images) of 710, 720, 730, and 740; [0032])

Primary reference Soper fails to teach:
a neural network in communication with the memory and configured to analyze the frames to identify a location of the desired object in the frames
However, the analogous art of Ghesu of a deep learning neural network architecture for determining features within image data (abstract) teaches:
a neural network in communication with the memory and configured to analyze the frames to identify a location of the desired object in the frames (pages 3-6, Method, describes the marginal space deep learning model for object identification within medical images (see also pages 6-7 for results within training data and anatomy determination); figure 2 shows the scheme for an input image with a detection result based on the deep learning classifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper and Barbu to incorporate the use of a deep learning neural network based form of marginal space learning as taught by Ghesu because using deep learning neural network based classifiers outperform 
Primary reference Soper further fails to teach:
cropping the fluoroscopic images with the projected position of catheter tip to define a set of frames
However, the analogous art of Weingarten of a system for constructing fluoroscopic based three-dimensional volumetric data for medical device navigation (abstract) teaches:
cropping the fluoroscopic images with the projected position of catheter tip to define a set of frames ([0013]; [0018], the tissue of interest is cropped for a region of interest; [0027], “Additionally, or alternatively, the computing device may be configured to crop a region of interest from the fluoroscopic-based three dimensional volumetric data, project the cropped region of interest onto the captured frames, and sharpen or intensify at least one of the region of interest or the captured frame to identify soft tissue objects“; [0030], “Additionally, or alternatively, the method may include cropping a region of interest from the fluoroscopic-based three dimensional volumetric data, projecting the cropped region of interest onto the captured frames, and sharpening or intensifying at least one of the region of interest or the captured frame to identify soft tissue objects“; [0071]; [0073], describes the volume generated using a tip of catheter or ablation device; [0079]; [0083]; [0086]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position 
Regarding claim 13, the combined references of Soper, Barbu, Ghesu, and Weingarten teach all of the limitations of claim 12. Primary reference Soper further teaches:
wherein the processor further executes steps of the application of displaying a fluoroscopic computed tomography image derived from the 3D reconstruction ([0038], display system 110 ; [0041], display system 110; [0096], “The image may be displayed to a clinician in real-time during a medical procedure on the patient P.”; see also [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or 
Regarding claim 14, the combined references of Soper, Barbu, Ghesu, and Weingarten teach all of the limitations of claim 12. Primary reference Soper further fails to teach:
wherein the processor further executes steps of the application of generating a confidence estimate of detection of the tip of the catheter for each cropped fluoroscopic image
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
wherein the processor further executes steps of the application of generating a confidence estimate of detection of the tip of the catheter for each fluoroscopic image ([0022], “Based on the PBT probability, the best position (x, y) candidates above a threshold are kept for further processing. For example, the best 500 quarter resolution position candidates may be kept” and the probability measurement with a threshold is considered to be a “confidence estimate” as claimed; [0024], “Based on the PBT probability resulting from the third classifier, the best catheter tip candidates (x, y, .theta.) above a threshold are selected to be further processed using non-maximal suppression”; see also [0025]-[0031]; note that Weingarten teaches to cropping a set of fluoroscopic images in the combined invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ghesu, and . 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ghesu, in further view of Weingarten as applied to claim 14 above, and further in view of Pang. 
Regarding claim 15, the combined references of Soper, Barbu, Ghesu, and Weingarten teach all of the limitations of claim 14. Primary reference Soper further fails to teach:
wherein the processor further executes steps of the application of identifying two additional cropped fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a cropped fluoroscopic image having a confidence estimate below a determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the processor further executes steps of the application of identifying two additional fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a fluoroscopic image having a confidence estimate below a determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ghesu, and Weingarten to incorporate the identification of at least two additional images located in front of the fluoroscopic image having a poor confidence measurement as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]). 
Regarding claim 16, the combined references of Soper, Barbu, Ghesu, Weingarten, and Pang teach all of the limitations of claim 15. Primary reference Soper further fails to teach:

However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the two additional fluoroscopic images have a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. As shown in the residual error graph, the frames prior to the abnormal frames 23 or 19 all display a residual error lower than a threshold, which is considered to be analogous to a probability higher than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Weingarten, Ghesu and Pang to incorporate the use of fluoroscopic images above a confidence threshold as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good 
Regarding claim 17, the combined references of Soper, Barbu, Ghesu, Weingarten, and Pang teach all of the limitations of claim 16. Primary reference Soper further fails to teach:
wherein the processor further executes steps of the application of interpolating a position of the tip of the catheter in the cropped fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two cropped fluoroscopic images with a confidence estimate higher than the determined threshold
. However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the processor further executes steps of the application of interpolating a position of the tip of the catheter in the fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two fluoroscopic images with a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ghesu, Weingarten, and Pang to incorporate the prediction of a position of the catheter tip as taught by Pang because it enables the user to quickly identify abnormal out of pattern motion within a sequence. The prediction is based on the routine motion, with the identified catheter tip based on the current image data, which shows abnormal motion that could impact accuracy in a surgical procedure ([0003]; [0005]). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ghesu, in view of Weingarten, in further view of Pang as applied to claim 17 above, and further in view of Huber.   
Regarding claim 18, the combined references of Soper, Barbu, Ghesu, Weingarten and Pang teach all of the limitations of claim 17. Primary reference Soper further fails to teach:

However, the analogous art of Huber of a medical method of obtaining marker positions at a plurality of time points (abstract) teaches:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker [0095]; [0096], the color map 500 with probabilities of the marker “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions” is considered to be a probability map; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ghesu, Weingarten, and Pang to incorporate the generation of a probability map to whether regions of the image contain a marker as taught by Huber because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue ([0002]-[0004]). 

further comprises generating candidates for projection of the marker on the fluoroscopic image and 
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprises generating candidates for projection of the marker on the fluoroscopic image and ([0018], catheter tip candidates are detected in each frame of the fluoroscopic image sequence using marginal space learning; [0021], Once the PBT classifiers are trained for each level, the classifiers can be used to detect catheter tip candidates in input fluoroscopic images.; [0022], For example, the best 500 quarter resolution position candidates may be kept.; [0025], This results in a set of catheter tip candidates for each frame or fluoroscopic image.; [0031], The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame; see also [0017]-[0030] and [0032] for further description of the classifier-based candidate generation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ghesu, Weingarten, Pang and Huber to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can 
Primary reference Soper further fails to teach:
identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map
However, the analogous art of Huber of a medical method of obtaining marker positions at a plurality of time points (abstract) teaches:
identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map [0095]; [0096], “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions.” The highest percentage (99%) would be the highest probability of the marker; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ghesu, Weingarten, Pang and Huber to incorporate the generation of a probability map with a displayed highest probability as taught by Huber because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue ([0002]-[0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view, in further view of Weingarten.    
Regarding claim 20, primary reference Soper teaches:
A method for enhancing fluoroscopic computed tomography images (abstract) comprising: 
acquiring a plurality of fluoroscopic images ([0035], “fluoroscopic or X-ray imager”; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-[0073]; [0074], “Although each individual image taken by fluoroscopic imaging system 370 is a two-dimensional image, multiple two-dimensional images taken from different perspectives can be used to infer the three-dimensional location of an anatomical projection or medical instrument within the surgical field.”; [0080]; [0084]-[0085], describe further the use of fluoroscopic imaging system for image guided surgical procedures; [0088]-[0089]); 
determining an initial pose estimation of a fluoroscopic imaging device for each of the plurality of fluoroscopic images ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370;  [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079], “Additionally, images of the device in multiple shapes with a common grounding point can be combined to produce more fiducial marker points covering more space in three dimensions to reduce the ambiguity and/or to improve the accuracy of the 
receiving an indication of a catheter tip in at least two of the fluoroscopic images ([0073], describes the fiducial markers being visible in the x-ray fluoroscopic images; [0075]; [0079], “For example, in some embodiments, the fiducial marker 400 may comprise the catheter 360 or the shape sensor 364 itself. In such embodiments, the catheter 360 and/or the shape sensor 364 are at least partially radiopaque. In some embodiments, the catheter 360 and/or the shape sensor 364 include one or more radiopaque fiducial elements as described above. In other embodiments, the catheter 360 and/or the shape sensor 364 are continuously radiopaque along at least their distal portions (e.g., the distal lengths that can be imaged by the fluoroscopic imaging system 370)”; [0080]-[0082]; [0084]; [0086], “Methods of computer vision such as triangulation, bundle adjustment, or simultaneous localization and mapping (SLAM) might be used for reconstruction”; [0087], “Additionally or alternatively, the sensor 480 may track the position of optical markers disposed on the patient P and/or the medical instrument (e.g., the catheter 360). In some embodiments, the fiducial marker 400 comprises an optical marker as well as a radiopaque marker”; [0088], “At a process 514, during a medical procedure, a fluoroscopic image, in the fluoroscopic reference frame, is captured that includes the fiducial marker 400 and the catheter 360. At a process 516, 
analyzing each frame to determine a location of the catheter tip in the frame ([0073]-[0079], provide an overview of the use of the fiducial markers (which include a catheter distal tip) and how they are identified and localized within the fluoroscopic images; [0080]-[0082], describe the use of geometric modelling and cross-ratio principle to determine position of fiducial markers that represent the distal portion of a catheter (catheter tip). This is considered to be an analysis with a model to determine the position; [0084]; [0086]-[0088] further describe methods of analyzing the radiopaque fiducial marker to determine a location within the images; [0089]-[0091]); 
updating the initial pose estimation based on the confirmed location in each frame ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370 “during the surgical procedure”; [0084]; [0086], iteratively imaging the fiducial marker from different perspectives to refine the estimated model to a final model of the marker; [0088] describes updated pose estimation based on catheter position; [0090], “The processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy to provide current localization about the instrument relative to the anatomy and anatomical model”; [0091]-[0092], see also the following citations for further description of pose estimation throughout the 
generating a three-dimensional (3D) reconstruction of the plurality of fluoroscopic images utilizing the updated pose estimation ([0074], “Three-dimensional tomographic images can be generated from the two-dimensional projection images created from different projection angles or viewpoints”; [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“; [0096], [0097]-[0098] describe positioning the plurality of fluoroscopic image positions to generate a tomosynthesis image reconstruction which utilizes the fiducial marker pose estimation process as previously described); and 

Primary reference Soper fails to teach:
projecting a position of the catheter tip in the remaining fluoroscopic images; 
cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to generate a plurality of frames; 
comparing the position of the catheter tip in each frame to a position of the catheter tip in at least two additional frames to confirm the determined location of the catheter tip in each frame
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:

comparing the position of the catheter tip in each frame to a position of the catheter tip in at least two additional frames to confirm the determined location of the catheter tip in each frame (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], describe how the catheter tip candidates are tracked across all of the frames of the fluoroscopic sequence (which is considered to be “at least two additional frames”) and uses the comparison of position candidates across frames and the tip trajectory across the frames to determine the best catheter tip candidates; [0031]-[0032], describes how the selection process produces an output of the catheter tip in each frame); .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper to incorporate the projection of a catheter position across multiple images as taught by Barbu because tracking and 
Primary reference Soper fails to teach:
cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to generate a plurality of frames; 
However, the analogous art of Weingarten of a system for constructing fluoroscopic based three-dimensional volumetric data for medical device navigation (abstract) teaches:
cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to generate a plurality of frames ([0013]; [0018], the tissue of interest is cropped for a region of interest; [0027], “Additionally, or alternatively, the computing device may be configured to crop a region of interest from the fluoroscopic-based three dimensional volumetric data, project the cropped region of interest onto the captured frames, and sharpen or intensify at least one of the region of interest or the captured frame to identify soft tissue objects“; [0030], “Additionally, or alternatively, the method may include cropping a region of interest from the fluoroscopic-based three dimensional volumetric data, projecting the cropped region of interest onto the captured frames, and sharpening or intensifying at least one of the region of interest or the captured frame to identify soft tissue objects“; [0071]; [0073], describes the volume generated using a tip of catheter or ablation device; [0079]; [0083]; [0086]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785